      Case 7:20-cv-00315 Document 1 Filed on 10/12/20 in TXSD Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

HECTOR TREVINO AND MARIANA               §
TREVINO                                  §
                                         §
V.                                       §       CIVIL ACTION NO. _______________
                                         §
                                         §
FORMOSA PLASTICS                         §       JURY TRIAL DEMANDED
CORPORATION, TEXAS                       §

                        PLAINTIFFS’ ORIGINAL COMPLAINT

      Plaintiffs, Hector Trevino and Mariana Trevino, through their undersigned counsel,

bring this action against Formosa Plastics Corporation, Texas, and alleges as follows:

                                       PARTIES

1.    Plaintiff, Hector Trevino, is an individual that is a citizen of the State of Texas

      residing at 21 KCTM FM 103 Rd., Rio Grande City, Texas 78582.

2.    Plaintiff, Mariana Trevino, is an individual that is a citizen of the State of Texas

      residing at 21 KCTM FM 103 Rd., Rio Grande City, Texas 78582.

3.    Defendant, Formosa Plastics Corporation, Texas, a foreign corporation organized

      and existing under the laws of the State of Delaware, whose principal office is

      located at 9 Peach Tree Hill Road, Livingston, New Jersey, 07039 and may be

      served by sending a copy of the summons and of the complaint by certified mail to

      its registered agent for service of process, Corporation Service Company d/b/a

      CSC-Lawyers Inc., at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

                                    JURISDICTION

4.    The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1332(a)(1) because

      Plaintiffs and Defendant are citizens of different U.S. states, and the amount in


                                             1
     Case 7:20-cv-00315 Document 1 Filed on 10/12/20 in TXSD Page 2 of 4




     controversy exceeds $75,000, excluding interest and costs. Plaintiffs are citizens

     of the State of Texas. Defendant is a foreign corporation organized under the laws

     of the State of Delaware.

                                         VENUE

5.   Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

     part of the events or omissions giving rise to this claim occurred in this district.

                                         FACTS

6.   On June 11, 2020, Plaintiff Hector Trevino was at working as a pipe insulator for

     Marquis Construction Services, LLC. Plaintiff’s employer assigned him to

     Defendant Formosa Plastics Corporation, Texas’s premises located at 201

     Formosa Dr., Point Comfort, Texas to insulate Defendant’s pipes. While Plaintiff

     Hector Trevino was at Defendant’s premises, he stepped in a hole on the

     premises. The hole contained extremely hot liquid which severely burned Plaintiff

     Hector Trevino’s foot, causing Plaintiff Hector Trevino severe and debilitating

     injuries.

                             HECTOR TREVINO CLAIMS

                       NEGLIGENCE – PREMISES LIABILITY

7.   Plaintiff Hector Trevino entered the premises with Defendant’s knowledge and for

     their mutual benefit. A condition on Defendants’ premises, the hole, posed an

     unreasonable risk of harm. Defendant knew or reasonably should have known of

     the condition on the premises because on information and belief, an employee of

     Defendant attempted to cover up the hole with a piece of cardboard and failed to

     warn Plaintiff Hector Trevino of the presence of the hole. The piece of cardboard



                                            2
      Case 7:20-cv-00315 Document 1 Filed on 10/12/20 in TXSD Page 3 of 4




       failed to sustain Plaintiff’s Hector Trevino’s weight, and Plaintiff Hector Trevino’s

       foot went through the hole.

8.     Defendant had a duty to use ordinary care to ensure that the premises did not pose

       a danger to Plaintiff Hector Trevino. This duty includes the duty to inspect and the

       duty to warn or cure. Defendant breached the duty of ordinary care by failing to

       warn of the presence of the hole, by failing to adequately cover the hole with

       material that would sustain a human’s weight, and/or by filling the hole.

9.     As a direct and proximate result of Defendant’s negligence, Plaintiff Hector Trevino

       suffered the following injuries and damages:

          a. Physical pain and mental anguish in the past and future;

          b. Lost earnings;

          c. Loss of earning capacity;

          d. Disfigurement in the past and future;

          e. Medical expenses in the past and future;

          f. Loss of household services in the past and future;

          g. Physical impairment in the past and future.

                              MARIANA TREVINO CLAIMS

                                LOSS OF CONSORTIUM

10.    Plaintiff Mariana Trevino is the wife of Plaintiff Hector Trevino. Plaintiff Hector

Trevino suffered injuries due to Defendant’s negligent acts. As a result of those injuries,

Plaintiff Mariana Trevino lost the affection, solace, comfort, companionship, society, and

assistance she once had with her husband Hector Trevino.




                                             3
      Case 7:20-cv-00315 Document 1 Filed on 10/12/20 in TXSD Page 4 of 4




11.       As a direct and proximate result of Defendant’s negligence, Plaintiff Mariana

Trevino suffered the following injuries and damages: Loss of consortium in the past and

future.

                                            JURY DEMAND

12.       Plaintiffs demand a jury trial.

                                              PRAYER

13.       For these reasons, Plaintiffs ask for judgment against Defendant for the following:

                 a.     Actual damages of $1,000,000.00;

                 b.     Costs of suit;

                 c.     Postjudgment interest;

                 d.     All other relief the Court deems appropriate.

                                                     Respectfully submitted,

                                                     LAW OFFICE OF
                                                     FRANCISCO J. RODRIGUEZ
                                                     1111 West Nolana, Suite A
                                                     McAllen, Texas 78504
                                                     Telephone: (956) 687-4363
                                                     Telecopier: (956) 687-6415

                                                     By:/s/ Francisco J. Rodriguez
                                                            FRANCISCO J. RODRIGUEZ
                                                            State Bar No. 17145800
                                                            Federal No. 3083
                                                            frankr@mcallenlawfirm.com
                                                            DANIELLE C. RODRIGUEZ
                                                            State Bar No. 24075952
                                                            danielle@mcallenlawfirm.com
                                                            JARED A. CLARK
                                                            State Bar No. 24101626
                                                            jared.clark@mcallenlawfirm.com

                                                     ATTORNEYS FOR PLAINTIFFS




                                                 4
